DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claimed invention in claim 20 and the elected Invention I (see response to election received 10/7/21) are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operation as the hollow body blank method of claim 20 uses a locking apparatus to allow the material to flow into the cavity while the flat metal blank method of Invention I merely selects the pressure and presses the material into the cavity. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Status of Claims
	Claims 1, 3-8, 12-15, 17, and 21-23 are examined in this office action of which claims 20-23 are new and considered for the first time, claims 1, 3-8, 12-15, and 17 were amended and claims 9-11, 16, and 18-19 were cancelled in the reply dated 4/19/22. Claims 2 and 20 stand as withdrawn as directed to non-elected inventions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 12-15, 17, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to include the limitation “heating the flat metal blank to a solution heat treatment temperature specific to the flat metal blank while maintaining the forming die at the solution heat treatment temperature” in lines 6-8. It is not clear applicant has possession of “maintaining” the forming die “at the solution heat treatment temperature”. Applicant points to paragraphs [0011] and [0015] for support for these amendments. Paragraph [0011] notes that it is conceivable “to carry out the forming in the die permanently heated to proximity to the solution heat treatment temperature in the range of the ideal elongation of the material of the workpiece”. However, being in proximity does not mean that the die is at the solution heat treatment temperature, it means merely that it is near the solution heat treatment temperature and therefore does not provide support for “maintaining” the die at this temperature. Further, paragraph [0015] merely notes that the “workpiece is heated to the solution heat treatment temperature range or to the austenitization temperature range for the material of the workpiece before the introduction into the substantially permanently heated die.” This paragraph does not discloses that the die is at the solution heat treatment temperature nor that it is maintained at that temperature. As such, it is not clear that applicant has support for maintaining the die at the solution heat treatment temperature as there is neither a statement that the die is at this temperature, nor that it is maintained at said temperature. Claims 3-8, 12-15, 17, and 21-23 are also rejected as they depend from claim 1 and do not solve the above issue.
Claim 1 has been amended to include the limitation “while actively pushing of the workpiece laterally into the at least one cavity” in the last line of claim 1. It is not clear applicant has possession of pushing the workpiece “laterally” into the at least one cavity. Applicant points to paragraphs [0011] and [0015] for support for these amendments. Paragraph [0011] relates to carrying out the forming at the solution heat treatment temperature or to the austenitization temperature as well as the temperature of the forming die and does not mention lateral pushing. Further, paragraph [0015] also relates to heating the blank and die to the solution heat treatment temperature range or to the austenitization temperature range and does not discuss lateral pushing or forming. While laterally is mentioned in paragraph [0031] of the specification, this is in relation to the locking apparatus engaging the hollow body blank and does not relate to the active pushing of the workpiece into the cavity. As such, it is not clear that applicant has support for actively pushing the workpiece laterally into the at least one cavity. Claims 3-8, 12-15, 17, and 21-23 are also rejected as they depend from claim 1 and do not solve the above issue.

Claims 1, 3-8, 12-15, 17, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the workpiece” at several points in the forming step of claim 1. As “the workpiece” is the finished product, it seems that the forming should be performed upon the “flat metal blank” in order to achieve a finished workpiece. As currently claimed, pressure is applied by the blankholder onto the workpiece to enable the material of the workpiece to be drawn into the cavity and the workpiece is being actively pushed into the at least one cavity. Thus, it is unclear what the forming step is being performed upon. Claims 3-8,12-15, 17, and 21-23 are also rejected as they depend from claim 1 and do not solve the above issue.
 

Claim 15 recites the limitation "the cycle time" in line 1. This recitation of “the cycle time” is repeated in claims 21-23.  There is insufficient antecedent basis for this limitation in the claim. As there is no previous recitation of a cycle or cycle time, the recitation lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 10, 12-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102016100589 A1 (with provided English translation) of Kolnberger in view of JP 6206629 B1 (with reference to English equivalent US 2019/0100084 A1) of Otsuka.
With respect to claim 1, Kolnberger discloses a method and a device for hot forming and in particular press hardening of sheet steel (Kolnberger, paragraph [0001]). Kolnberger discloses a die which has a contour i.e. cavity which corresponds to the contour of a component to be produced (Kolnberger, paragraph [0044]; see also Fig 3 where the contour i.e. cavity is 5). Kolnberger discloses that hold-down devices (corresponding to a blankholder) are present which act on the edge regions of a blank and hold it on the die so when the mold is closed by moving the punch into the contour i.e. cavity, the material of the blank are pushed into the contour (i.e. cavity) (Kolnberger, paragraph [0045]). With respect to the forming step, applicant has created an alternative limitation where one of selecting a pressure for the blankholder, actively pushing the material, or forming without any additional workpiece material can be chosen to carry out the forming, see MPEP § 2173.05(h). Thus Kolnberger discloses both blankholders that fix a workpiece to the cavity during forming as well as actively pushing material of the workpiece into the at least one cavity, thereby meeting the claim limitations. 
Kolnberger discloses heating the blank i.e. workpiece to the austenitization temperature, in particular above AC3 (Kolnberger, paragraph [0054]). As applicant notes in paragraph [0013] that martensitic steels, for example, the temperature for the austenitization or solution heat treatment is above the AC3 line. As Kolnberger discloses austenitization above AC3, it meets the claim limitation of heat treatment at a solution heat treatment temperature. As the austenitization temperature and AC3 is related to the composition of the metal, by disclosing heating to above AC3 of the blank, Kolnberger is disclosing a temperature specific to the metal blank, thereby meeting the claim limitation.
However, Kolnberger does not disclose where the forming die is maintained at the solution heat treatment temperature.
Otsuka relates to a method of manufacturing a door inner panel (Otsuka, paragraph [0001]). Otsuka teaches using a pressing apparatus including a die (Otsuka, paragraph [0029]) where the die has a dent i.e. cavity having a shape corresponding to that of the door inner panel (Otsuka, paragraph [0152]; see also FIG. 6A and FIGs 9A-9C). Otsuka teaches that the pressing apparatus includes a blank holder (Otsuka, paragraph [0029]; see also FIG. 6A and FIGs 9A-9C where the blank holder is 104), and Otsuka teaches that when a steel sheet is sandwiched between the blank holder and the die, the steel sheet can be fixed during press forming (Otsuka, paragraph [0150]). Otsuka discloses when carrying out press working in a hot manner, the heating temperature may be the Ac3 point or higher (Otsuka, paragraph [0032]). 
Otsuka teaches that In the case of press-forming the steel sheet in a hot manner, the steel sheet is preferably formed by hot stamping in which the steel sheet in a state of being heated is press-formed in a die and cooled in the die and therefore, the pressing apparatus may include a heating device and a cooling device (Otsuka, paragraph [0153]). Otsuka teaches that in the hot stamping, the steel sheet is heated and softened, and thus it is possible to form the steel sheet to a complicated shape (Otsuka, paragraph [0172]). As Otsuka teaches heating to the AC3 point or higher and if the blank is in a state of being heated in the die during press forming, Otsuka is disclosing where forming is beginning during the process of heating the blank to the solution heat treatment temperature. Further, as Otsuka discloses cooling in the die, the heating of the blank to the solution heat treatment temperature is concluded during the forming of the flat metal blank. As the die in Otsuka reaches the AC3 point during heating, it is thereby disclosing where the die is maintained at the solution heat treatment temperature.
As Kolnberger and Otsuka relate to similar methods of forming a metal part using hot pressing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add heating the die and maintaining the die at the AC3 point as taught by Otsuka into the method disclosed by Kolnberger thereby ensuring the sheet is heated and softened, and thus making it possible to form the steel sheet to a complicated shape (Otsuka, paragraph [0172]).

As to claims 3 and 6, Kolnberger discloses where a blank made from a hardenable sheet steel material and heated to a temperature above AC3 is placed in a forming tool (Kolnberger, abstract) meeting the limitations where the heating is concluded before the start of the forming and before introduction into the forming die.

As to claims 4 and 5, Kolnberger does not explicitly disclose where forming the flat metal blank begins during the process of heating, nor where heating is concluded during the forming of the blank.
Otsuka relates to a method of manufacturing a door inner panel (Otsuka, paragraph [0001]). Otsuka teaches using a pressing apparatus including a die (Otsuka, paragraph [0029]) where the die has a dent i.e. cavity having a shape corresponding to that of the door inner panel (Otsuka, paragraph [0152]; see also FIG. 6A and FIGs 9A-9C). Otsuka teaches that the pressing apparatus includes a blank holder (Otsuka, paragraph [0029]; see also FIG. 6A and FIGs 9A-9C where the blank holder is 104), and Otsuka teaches that when a steel sheet is sandwiched between the blank holder and the die, the steel sheet can be fixed during press forming (Otsuka, paragraph [0150]). Otsuka discloses when carrying out press working in a hot manner, the heating temperature may be the Ac3 point or higher (Otsuka, paragraph [0032]). 
Otsuka teaches that In the case of press-forming the steel sheet in a hot manner, the steel sheet is preferably formed by hot stamping in which the steel sheet in a state of being heated is press-formed in a die and cooled in the die and therefore, the pressing apparatus may include a heating device and a cooling device (Otsuka, paragraph [0153]). Otsuka teaches that in the hot stamping, the steel sheet is heated and softened, and thus it is possible to form the steel sheet to a complicated shape (Otsuka, paragraph [0172]). As Otsuka teaches heating to the AC3 point or higher and if the blank is in a state of being heated in the die during press forming, Otsuka is disclosing where forming is beginning during the process of heating the blank to the solution heat treatment temperature. Further, as Otsuka discloses cooling in the die, the heating of the blank to the solution heat treatment temperature is concluded during the forming of the flat metal blank. 
As Kolnberger and Otsuka relate to similar methods of forming a metal part using hot pressing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add being in a state of heating while press-forming as taught by Otsuka into the method disclosed by Kolnberger thereby ensuring the sheet is heated and softened, and thus making it possible to form the steel sheet to a complicated shape (Otsuka, paragraph [0172]).

As to claim 12, Kolnberger discloses that the punch is inserted into the die until a predetermined pressing force of the ram is reached on the blank (Kolnberger, claim 1). Thus, as a ram is being used to press a punch into the die, this is mechanical forming meeting the claim limitation. 

As to claim 13, Kolnberger’s disclosure of hold-down devices (Kolnberger, paragraph [0054]; see also Fig 3-5, where the hold-down devices are 4) meets the claim limitation as Kolnberger discloses that the blank is clamped between the hold-down devices and the die ((Kolnberger, paragraph [0054]) and this would minimize the outlet of gas between the flat metal blank and the cavity as if the blank is clamped between them, the space for gas to escape will be minimized. 

As to claim 14, Kolnberger’s disclosure of sheet steel to be formed is held at the edges by so-called hold-down devices, so that when the molds are closed, real deep-drawing takes place (Kolnberger, paragraph [0020]) will be interpreted as meeting the claim limitations as it discloses using hold-down devices i.e. blankholders  thereby meeting the claim limitation as the metal blank is captured. Further, as the reference is silent as to the parameters that the method is carried out at, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carry out the process as ambient temperature and pressure and ambient pressure of 1 atmosphere would meet the claim limitation of being less than 1000 bar.

	 As to claim 17, Kolnberger discloses heating the blank i.e. workpiece to the austenitization temperature, in particular above AC3 (Kolnberger, paragraph [0054]). As applicant notes in paragraph [0013] that martensitic steels, for example, the temperature for the austenitization or solution heat treatment is above the AC3 line. As Kolnberger discloses austenitization above AC3, it meets the claim limitation of heat treatment at a solution heat treatment temperature. As the austenitization temperature and AC3 is related to the composition of the metal, by disclosing heating to above AC3 of the blank, Kolnberger is disclosing a temperature specific to the metal blank, thereby meeting the claim limitation. 
Further, by disclosing heating to the AC3 temperature, there must be a heat temperature profile that is followed, thus meeting the broadest reasonable interpretation of claim 17 as being any temperature profile.

Claims 7 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over DE 102016100589 A1 (with provided English translation) of Kolnberger and JP 6206629 B1 (with reference to English equivalent US 2019/0100084 A1) of Otsuka as applied to claim 1 above, and further in view of US 2011/009482 A1 of Overrath.
As to claims 7 and 8, Kolnberger does not explicitly disclose where the blank is removed from the forming die and supplied to a hardening process after conclusion of the forming process and/or after conclusion of the heating process nor where the hardening process comprises a cooling or forming process in a further forming die. 
Overrath relates to a method for producing a hardened, hot formed workpiece of sheet steel, wherein a workpiece blank is at least partially heated in at least one furnace to a forming temperature, wherein the heated workpiece blank is introduced into at least one drawing press and wherein the heated workpiece blank is formed into a workpiece in the at least one drawing press (Overrath, paragraph [0001]). Overrath teaches that after  the forming the workpiece is passed on to a hardening device which consists of two halves which interact such that the workpiece is fixed in the closed receiver, so that the formed workpiece cannot deform during hardening (Overrath, paragraph [0050]), meeting the claim limitation of a further forming die. Overrath teaches that the workpiece is hardened in the receiver by means of direct heat exchange with a cooling agent and this allows the workpiece to be cooled down from approx. 520° C. to below 200° C. in the hardening device in approximately 4 seconds (Overrath, paragraph [0051]).
As Kolnberger and Overrath both relate to hot forming workpieces via pressing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a step where the blank is passed on to a hardening device after forming as taught by Overrath into the method of press-forming disclosed by Kolnberger, thereby allowing the workpiece to be cooled down from approx. 520° C. to below 200° C. in the hardening device in approximately 4 seconds (Overrath, paragraph [0051]).

Claims 15 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over  DE 102016100589 A1 (with provided English translation) of Kolnberger and JP 6206629 B1 (with reference to English equivalent US 2019/0100084 A1) of Otsuka as applied to claim 1 above, and further in view of GB 1490535 A of the ‘535 publication.
As to claim 15 and 22, Kolnberger does not explicitly disclose where the cycle time between charging and removing the blank from the forming die is less than or equal to a minute nor where it is less than 10 seconds on a mechanical forming.
The ‘535 publication relates to where a hardened steel article is  formed by heating a hardenable steel blank to hardening temperature and then placing it in a forming apparatus in which the blank is deformed and simultaneously rapidly cooled to obtain a martensitic and/or bainitic structure while the blank remains in the forming apparatus (‘535 publication, page 1, lines 25-32). The ‘535 publication teaches that the steel is heated to a hardening temperature above Ac3 where the steel is in an austenitic state (‘538 publication, page 1, lines 71-73). The ‘535 publication teaches that it is desired that forming takes place in less than five seconds, preferably less than three seconds so that forming is completed before the desired hardening structure is attained (‘535 publication, page 2, lines 6-10). 
As Kolnberger discloses a forming process, it must take place in some amount of time and thus a person of ordinary skill would naturally look to the art to determine the appropriate cycle time for forming. As Kolnberger and the ‘535 publication both relate to similar methods of press forming where the blank is heated over Ac3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a cycle time of less than five seconds as taught by the ‘535 publication to the method of press-forming disclosed by Kolnberger thereby forming is completed before the desired hardening structure is attained (‘535 publication, page 2, lines 6-10). It would also be obvious to a person of ordinary skill to carry out the process as quickly as possible as lower cycle times would result in greater production amounts. 

As to claim 21, this claim limitation is a further limitation of claim 1 where the cycle time is less than 20 seconds “on forming under gas pressure”. As forming using gas pressure is optional in the claims (see claim 12 which notes that the forming in claim 1 takes place under gas pressure and/or mechanically), this claim is only required when gas forming is used. As Kolnberger discloses that the punch is inserted into the die until a predetermined pressing force of the ram is reached on the blank (Kolnberger, claim 1). Thus, as a ram is being used to press a punch into the die, this is mechanical forming meeting the claim limitation of claim 1 and thereby the claim limitations of claim 21 is not triggered, see MPEP § 2173.05(h).
As to claim 23, neither Kolnberger nor the ‘535 publication discloses where the cycle time is between 4 and 8 seconds. 
However, the ‘535 publication teaches that it is desired that forming takes place in less than five seconds, so that forming is completed before the desired hardening structure is attained (‘535 publication, page 2, lines 6-10). 
As Kolnberger and the ‘535 publication both relate to similar methods of press forming where the blank is heated over Ac3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a cycle time of less than five seconds as taught by the ‘535 publication to the method of press-forming disclosed by Kolnberger thereby forming is completed before the desired hardening structure is attained (‘535 publication, page 2, lines 6-10).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the cycle time over the prior art disclosure since the prior art teaches the desired hardening structure is obtained throughout the disclosed cycle times. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Response to Arguments
Applicant’s amendments to the abstract have cured the issue regarding length, therefore the objection is withdrawn. Also, applicant’s deletion of claim 18 has cured the issue concerning the lack of recitation of aperture in the specification. Therefore the specification objection is withdrawn.
It is agreed that applicant’s amendments to claims 3-8, 12-15, and 17 to recite “The method” have cured the issues relating to proper dependent form. Therefore the objections to these claims is withdrawn.
It is agreed that applicant’s amendments concerning the preamble of claim 1 cures the 112(b) issue and the rejection is withdrawn.
Further, applicant’s deletion of “marginal region” in claim 1 cures the 112(b) issue and the rejection is withdrawn.
With respect to the use of the term “flow”, applicant’s amendments have cured the 112(b) issue and the rejection is withdrawn.
Applicant’s amendments concerning the cavity has cured the antecedent basis issue and the 112(b) rejection is withdrawn. 
Applicant’s deletion of the “forming entirely” limitation has cured the 112(b) issue and the rejection is withdrawn.
Applicant’s amendments to claims 3-7 have cured the indefiniteness issues and the 112(b) rejection is withdrawn.
Applicant’s deletion of claims 9-11 have rendered those rejections moot, therefore the rejections of these claims are withdrawn.
The deletion of the last limitation in claim 13 has cured indefiniteness caused by the repetition in the claim. Therefore the 112(b) rejection is withdrawn.
The amendments to claim 14 have cured the indefiniteness issues and the 112(b) rejection is withdrawn.
	The deletion of the additional ranges in claim 15 has cured the broad/narrow issue and the 112(b) rejection is withdrawn, however the remaining antecedent basis issue in claim 15 should be addressed.
The cancellation of claim 18 has rendered those rejections moot, therefore the rejections of these claims are withdrawn.
With respect to the rejection under 102 over Kolnberger, it is agreed that Kolnberger does not teach maintaining the forming die at the solution heat treatment temperature. Therefore the rejection is withdrawn. However, a new rejection is made over Otsuka to cure this deficiency.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733